Citation Nr: 1514236	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial rating, greater than 30 percent, for posttraumatic stress disorder (PTSD).
 

ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed from the initial rating assigned in this decision, and the matter is now before the Board.
 

FINDING OF FACT

Throughout the entire rating period, PTSD has been productive of sleep disturbances (including nightmares), intrusive thoughts, problems with anger and irritability, mild memory loss, and some self-isolating behavior, but not flattened affect, changes in speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Ratings for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has been not more than 30 percent disabling.  Specifically, PTSD has been productive of sleep disturbances (including nightmares), intrusive thoughts, problems with anger and irritability, mild memory loss, and some self-isolating behavior, but not flattened affect, changes in speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.

On VA treatment in November 2010, the Veteran reported an occasionally depressed mood, and preference to stay home or withdrawn from family and community events.  He reported that his wife tells him he is easily irritated, but there were no reports of anger or rage, and he denied confrontations at work.  The Veteran did endorse, however, becoming easily startled and suspicious.  

During his December 2010 VA examination, the Veteran reported that he was employed as a mechanic for a car dealership where he had worked for 16 years, prior to which he spent 30 years as a truck driver.  The Veteran had recently started medication to help with sleep, though he denied problems falling asleep.  Rather, he experienced frequent nighttime with combat content occur up to three times a week.  The Veteran sometimes was depressed and denied suicidal ideation, but endorsed recurrent and intrusive distressing recollections of experiences from Vietnam.  At times he had a problem with anger and irritability, and easily became emotional.  The Veteran denied concentration problems, but sometimes had difficulty getting along with others, and preferred to be alone.  The Veteran's Global Assessment of Functioning (GAF) sore was 55.

Just one month later, in January 2011, the Veteran reported that medication was helping with his sleep pattern, and his daytime mood had improved.  Thought process was coherent, connected, logical, relevant, organized, and though content included no unusual or unpleasant thoughts, paranoid illusion, delusional ideation, sensory hallucinations, obsessive thoughts or compulsive behaviors, and no suicidal or homicidal ideation.  Judgement was good, and the Veteran's GAF was 80.

In April 2011, the Veteran reported that his mood stability had significantly improved since a medication change, and that his wife had told him she saw a great improvement.  He was sleeping better and longer, and having pleasant dreams.  The Veteran stated that he had made arrangements for his entire family to come to his home for a reunion - something that he had not "done in a very long time."  His GAF score was 85.  In August 2011, the Veteran's mood continued to improve, and his GAF score was 91.  Beginning in July 2012, the Veteran reported occasional depressed mood, and a preference to stay home.  He once again denied confrontations at work, but did report that he became easily rattled and suspicious.  

On VA examination in March 2013, the Veteran had no other psychological disorders other than PTSD.  Symptoms included occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally his level of functioning was satisfactorily.  The Veteran continued to endorse recurrent distressing dreams, and made efforts to avoid thoughts, feelings, or conversations associated with his in-service trauma.  There was markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  His primary symptoms were anxiety, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

During his June 2013 VA examination, the Veteran reported occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Generally, however, functioning was satisfactorily with normal routine behavior self-care and conversation.  He had recurrent and distressing recollections, recurrent distressing dreams, and intense psychological distress at exposure to cues that symbolize or resemble any aspect of his in-service stressor event.  PTSD caused clinically significant distress or impairment in social occupational or other important areas of functioning.  Symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names directions or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a work-like setting.

The examiner noted that the Veteran's symptoms reflected moderate impairment, due to symptoms of hypervigilance, feelings of detachment from others, and inability to have loving feelings, difficulty concentrating, irritability, and anger.  Finally, the examiner concluded that the Veteran's occupational and social impairment included occasional decrease in work efficiency and intermittent periods of inability to perform occupational task were limitations to employment Nonetheless, the Veteran's moderate symptoms did not completely prevent him from engaging in gainful employment with physical or sedentary work.  His GAF score was 60.

The Veteran continued to seek treatment, and in October 2013 he reported that his mood and mood stability had improved since a recent change in medication.  His speech was coherent, with appropriate rate, pace, volume, and tone.  The Veteran's affect was cheerful, and his thought process coherent, connected, logical, relevant, and organized.  There were no symptoms of loosening of associations or flight of ideas, confabulation, or blocking.  The Veteran had no unusual or unpleasant thoughts, no paranoid illusion or delusional ideation, no sensory hallucinations, no obsessive thoughts or compulsive behaviors, and no suicidal or homicidal ideation.  His GAF score was 75.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  The Board recognizes that in August 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the newer fifth edition of the Diagnostic and Statistical Manual of Mental Disorders. (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  While the DSM-V no longer requires the use of GAF scores to assess quantitive assessment of overall functioning, the Board nonetheless finds that those GAF scores presented in the record help to illuminate the Veteran's level of disability.

To that end, the Veteran's GAF scores ranged broadly from 55 to 91 during the period on appeal.  At their highest level, GAF scores between 100 and 91 represent superior functioning in a wide range of activities, and essentially no symptoms.  DSM-IV.  In contrast, where GAF scores are between 60 and 51, this indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

In December 2011, the Veteran's employer reported that the Veteran had been "a very good worker and very dependable" over his 18 years of employment, but that more recently he had been forgetful in completing his occupational tasks.  By his own account, the Veteran endorsed episodes of waking upset, angry, depressed, nervous, and thinking that he is going to be attacked by any type of loud noise at night.  See October 2010 statement.  In his March 2015 VA Form-9 he also endorsed impaired judgement and thinking, disturbances of motivation and mood, difficulty establishing effective work and social relationships, impaired short and long term memory, sleep impairment, and anxiety.

To the extent that the foregoing symptoms are capable of lay observation, the statements by the Veteran and his employer are competent and probative of his level of disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Considering both the lay statements, and the extensive record of mental health treatment, the Board concludes that his overall disability picture simply does not more closely reflect the criteria for a 50 percent rating.  Specifically, in spite of the severity of his symptoms, PTSD has not been productive of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking.  The Board recognizes some endorsed memory impairment and difficulty in establishing and maintaining effective relationships, however these symptoms alone do not reach the level of a 50 percent rating when viewed in the context of the Veteran's overall level of functioning. 

In particular, the Board finds clinical reports to be especially probative in identifying sleep disturbances (including nightmares), intrusive thoughts, problems with anger and irritability, mild memory loss, and some self-isolating behavior as being his primary symptoms.  This is reflected in multiple VA examinations and treatment records throughout the period on appeal.

Accordingly, the Board concludes that the Veteran's PTSD has been 30 percent disabling, and no higher, throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbances (including nightmares), intrusive thoughts, problems with anger and irritability, mild memory loss, and self-isolating behavior.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Veteran previously sought entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  That claim was denied in December 2013, and the Veteran did not appeal the determination.  Since the denial the Veteran has not raised the claim again, nor does the record otherwise raise an implied claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations in December 2010, March 2013, and June 2013 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 30 percent for PTSD is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


